     Case 1:19-cv-00834-SJB ECF No. 12 filed 12/09/19 PageID.72 Page 1 of 6



                               UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

LARRY JOHNSON,

       Plaintiff,                                  Case No. l:19-cv-834


v.                                                 HON. JANET T.NEFF
                                                   MAG. JUDGE SALLY J. BERENS
CITY OF KENTWOOD, a municipality,
MICHELLE KASUNIC, an individual,
TIMOTHY FRIES, an individual,
CARLA TETT, an individual, JAMES
CONNELL, an individual, and JOHN
DOE PROSECUTOR, an individual,

       Defendants.



                              PROPOSED JOINT STATUS REPORT


       A Rule 16 Scheduling Conference is scheduled for December 12, 2019 at 11:00

a.m. before the Mag. Judge Sally J Berens. Appearing for the parties will be Larry Johnson

(In Pro Per) for Plaintiff and Michael Bogren for Defendants.

       1.      Jurisdiction: The basis for the Court's jurisdiction is 28 U.S.C. § 1331 as a

civil action arising under the Constitution and laws of the United States. There are no

objections to jurisdiction.

       2.      Jury or Non-Jury: The case is to be tried before a jury.

       3.      Judicial Availability: The parties do not object to a Magistrate Judge

presiding over this case.

       4.      Statement of the Case:


       Plaintiff: Plaintiff Larry Johnson ["Plaintiff) claims that the defendants arrested

       and prosecuted Plaintiff in retaliation for exercising his First Amendment right to

       free speech on March 2, 2017 while he was at the Kentwood Police Department for
Case 1:19-cv-00834-SJB ECF No. 12 filed 12/09/19 PageID.73 Page 2 of 6



 his quarterly Sex Offender Registry (SOR) compliance. Plaintiff alleges that after

 reviewing his SOR form, Plaintiff advised Defendant Timothy Fries of mistakes and

 inaccuracies on the form but Defendant Fries refused to correct them.           Instead,

 Plaintiff claims that Defendant Fries informed Plaintiff that someone would be out to

 speak with him.

        Defendant Sergeant James Connell came out to the lobby to discuss the

 matter with Plaintiff and Plaintiff advised Defendant Connell that "this fucker won't

 do his job", referring to Defendant Fries. Plaintiff alleges that Defendant Connell, in a

 threatening and intimidating manner, told Plaintiff "I'm not going to let you talk to

 my employees that way."        Plaintiff then responded "Fuck you motherfucker."

 Plaintiff alleges that Defendant Connell responded that "I can arrest you for

 disorderly conduct." Plaintiff responded "Fuck you, no you can't, it's constitutionally

 protected speech." Following such, Plaintiff claims he signed the SOR form, was

 provided a copy, and was told by Defendant Connell he was "free to go." Plaintiff

 then informed Defendant Connell that if Plaintiff was "free to go" he was "free to

 stay." Plaintiff alleges Defendant Connell said that "he could go."

        Upon returning home and reviewing the SOR form, Plaintiff claims he noticed

 Defendant Fries failed to note under the "Registration Fee" section of the SOR form

 that Plaintiff presented notice of indigent. Plaintiff, that same day, returned to the

 Kentwood Police Department and claims he informed Defendant Fries that the SOR

 report did not include the indigent form. Defendant Fries made a copy of the

 indigent form and said he would take care of it and make sure it was added to the
Case 1:19-cv-00834-SJB ECF No. 12 filed 12/09/19 PageID.74 Page 3 of 6



 SOR registration form. Plaintiff alleges Defendant Fries never added the indigent

 information to the SOR report.

        Plaintiff alleges that on March 2, 2017: (1) Defendant Kasunic filed a false

 verbal and/or written statement claiming that after Defendant Connell left the lobby

 Plaintiff had a conversation with the Kentwood Police Department Volunteer Mel

 Holloway; (2) Defendant Fries filed a false verbal and/or written statement claiming

 that Plaintiff would not give Defendant Fries his proof of indigence papers to verify

 and submit the first time Plaintiff was in the police department to register; (3)

 Defendant Tett filed a false verbal and/or written statement claiming that Plaintiff

 talked to Defendant Fries calling him a mother-fucker loser, stupid, and asshole and

 also falsely claimed that Plaintiff was asked by Defendant Connell not to use that

 type of language; (4) Defendant Connell, without probable cause, filed a criminal

 complaint with the City of Kentwood prosecutors office for Disorderly Conduct

 under City Ordinance Article 5, Division 1, Section 38-231 and for Trespass under

 City Ordinance Article 3, Division 1, Section 38-81; and (5) the City of Kentwood

 filed a false complaint, without probable cause, with the 62b district court seeking a

 warrant for Disturbing the Peace and Trespass and received a misdemeanor

 warrant for the arrest of Plaintiff.


        Plaintiff states that he turned himself into the Kentwood Police Department

 on March 27, 2017. Plaintiff was arraigned for Disorderly Conduct Section 38-231

 and Trespassing Section 38-81 on May 10, 2017 and Plaintiff alleges both charges

 were dismissed. Plaintiff alleges he was then charged with a Trespass under section

 38-82 (Unauthorized presence in the city buildings). Plaintiff alleges he motioned
     Case 1:19-cv-00834-SJB ECF No. 12 filed 12/09/19 PageID.75 Page 4 of 6



       the court for an extension so that he could prepare for trial on the new charge and

       the court denied the motion. Plaintiff claims he plead guilty, under duress, to the

       new charge and accepted the plea and was fined $425.00.

              Plaintiff subsequently filed the instant case and alleges the following claims

       against Defendants: (1) violation of the First Amendment, 42 U.S.C. §1983 Free

       Speech Violation; (2) violation of the First Amendment, 42 U.S.C. §1983 Retaliation;

       (3) violation of the Fourth Amendment, 42 U.S.C. §1983 Unlawful Seizure/Unlawful

       Arrest; (4) violation of the Fifth Amendment, 42 U.S.C. §1983 Due Process; and (5)

       violation of the Fifth Amendment, 42 U.S.C. §1983 Conspiracy.

       Defendant: It is the Defendants' position that Plaintiffs claims must be dismissed

       on the basis of collateral estoppel; as Plaintiffs plea conclusively established

       probable cause. Moreover, Plaintiff was in nonpublic forum and therefore, any claim

       for free speech violation fails.    Count IV is subject to dismissal as the Fifth

       Amendment Due Process Clause only applies to the federal government. Count V is

       subject to dismissal because it is barred by the intra-corporate conspiracy doctrine

       and Plaintiff has also failed to plead his conspiracy with sufficient specificity.

       Additionally, the claims against the City of Kentwood are insufficient as a matter of

       law to plead a prima facie case of municipal liability. Finally, at a minimum, the

       individual defendants are entitled to dismissal on the basis of qualified immunity as

       reasonable officials in their position could have believed their actions were lawful in

       light of clearly established law.

       5.     Prospects of Settlement: The parties have not yet engaged in any

settlement discussions. The prospects for settling the case are unknown at this point.
     Case 1:19-cv-00834-SJB ECF No. 12 filed 12/09/19 PageID.76 Page 5 of 6



       6.     Pendent State Claims: This case does not include pendent state claims.

       7.     Joinder of Parties and Amendment of Pleadings: The parties expect to file

all motions for joinder of parties to this action and file all motions to amend the pleadings

by January 8,2020.

       8.     Disclosures and Exchanges:

       (a)    The parties propose initial disclosures under Rule 26(a)(1) be made by

January 8, 2020.

       (b)    The plaintiff expects to be able to furnish the names of plaintiffs expert

witnesses by February 3, 2020. The defendant expects to be able to furnish the names of

defendant's expert witnesses by March 3,2020.

       (c)    It would be advisable in this case to exchange written expert witness reports

as contemplated by Fed. R. Civ. P. 26(a)(2). Reports should be exchanged pursuant to the

following schedule: From plaintiff to defendants by April 6, 2020. From defendants to

plaintiff by May 11, 2020.

       (d)    The parties are unable to agree on voluntary production at this time.

       9.     Discovery: The parties believe that all discovery proceedings can be

completed by September 1,2020.

       10.    Disclosure of Electronically Stored Information: The parties do not

believe there is a significant amount of electronically stored information subject to

discovery. The parties will produce whatever electronically stored information there is in a

readable external storage format such as a CD or thumb drive.

       11.    Assertion of Claims of Privilege After Production: The parties will use the

procedures contained in Fed. R. Civ. P. 26(b)(5)(B).
    Case 1:19-cv-00834-SJB ECF No. 12 filed 12/09/19 PageID.77 Page 6 of 6




         12.      Motions: The parties acknowledge that a pre-motion conference is required

before filing any dispositive motions. The parties acknowledge Local Rule 7.1(d) requires

the moving party to ascertain whether the motion will be opposed. The following

dispositive motions are contemplated by each party:

        Defendants: The defendants contemplate filing an early motion for dismissal. The
        defendants also plan to file a motion for summary judgment after the close of
        discovery if the early motion is denied.

The parties anticipate that all dispositive motions will be filed by October 5,2020.

         13.     Alternative Dispute Resolution: The parties recommend that this case be

submitted to the following methodfs) of alternative dispute resolution: Settlement

Conference with Magistrate Judge.

        14.       Length of Trial: The parties estimate the trial will last approximately 3 days

total, allocated as follows: 1.5 days for plaintiffs case, 1.5 days for defendants' case.

        15.      Electronic     Document    Filing   System:    Counsel    for   the   defendants

participates in the Court's CM/EMF system. The defendants' counsel understands that

documents must be filed electronically but must also be served on the plaintiff in the

traditional manner.


        16.      Other: None.



DATED: tWwi l^r 5j 301q                       BY. afo^^\oJw^j^
                                                       Larr$np*tnson (In Pro Per)
                                              PLUNKETT COONEY


Dated: December 9,2019                         /s/MichaelS. Boaren
                                              Michael S. Bogren (P34835)
                                              Attorney for Defendants
Open.00560.94542.23220712-1
